Dissenting Opinion by
Mb. Justice Cohen:
The majority opinion determines that because the picketing occurred on private property it constituted a trespass and, as such, was properly enjoined by the court below. The majority have chosen to regard the rights attendant to private ownership of property but not the burdens which attach thereto. Throughout the law, there is recognized the principle that even owners of private property must observe and conform to certain community standards in the use and maintenance of their land, as witness the law of nuisance, zoning and negligence of property owners. And, most especially, as witness the law of labor relations. In Thornhill v. Alabama, 310 U.S. 88 (1940), the United *390States Supreme Court held that peaceful picketing is entitled to the same constitutional protection as other forms of free speech. In Thornhill, the pickets were employees of the picketed employer, with whom they had a labor dispute. Only a year later, the Supreme Court extended the constitutional protection under Thornhill to a situation wherein the pickets were not employees of the picketed establishment but were members of a union which had unsuccessfully attempted to organize the establishment’s employees. A.F.L. v. Swing, 312 U.S. 321 (1941). Such “stranger picketing” is, therefore, constitutionally protected. The instant matter cannot be resolved by an analysis limited to the rights associated with private property. Concomitant to these rights are certain restrictions, one of which is that freedom of speech and freedom of the press often require that the rights of private ownership yield. In Marsh v. Alabama, 326 U.S. 501 (1946), the Supreme Court stated, “Ownership does not always mean absolute dominion. The more an owner, for his advantage, opens up his property for use by the public in general, the more do his rights become circumscribed by the statutory and constitutional rights of those who use it.” 326 U.S. at 566. In Marsh, the Court held that the constitutional guarantees of freedom of the press and of religion precluded the enforcement of a state criminal statute against a Jehovah’s Witness who distributed religious literature on a street of a company owned town. The Court reasoned that because the street was opened to the public in general and, though privately owned, served a public function, private management could not curtail precious constitutional liberties.
In the sense that both are freely accessible to the public, a company town and a shopping center are analogous arrangements, and for purposes of consider*391ing possible constitutional abridgments should be similarly analyzed. Accordingly, I deem unincisive the majority’s failure to recognize any conflict between the rights of private ownership and the constitutionally guaranteed freedoms of speech and of the press. Just as there exists a conflict between the right to distribute printed religious matter in a company town and a statute restricting such activity, so too there exists a conflict between a union’s right to picket peacefully and a shopping center’s policy not to permit such activity within the boundaries of the center. Only by a thorough consideration of these conflicting values can the issue herein presented be properly resolved.
A case involving a related issue is Marshall Field & Co. v. NLRB, 200 F. 2d 375 (7th Cir. 1953), wherein the Seventh Circuit decided that a company owned street which divided the store and which was used only occasionally by employees and customers to enter the store, partook of the nature of a city street to an extent sufficient to invalidate a company rule prohibiting non-employees from engaging in union activity in the street. As one observer commented, shopping center grounds are possessed of more attributes of a public way than the Marshall Field owned street because the public would use the shopping center public ways to a far greater extent than it could use the company owned street. Note, Shopping Centers and Labor Relations Law, 10 Stanford L. Rev. 694, 701 (1958).
Perhaps the most sensible appraisal of what an appellate court must know to decide a shopping center picketing case was set forth in two cases: (1) Moreland Corporation v. Retail Store Employees Union Local No. 444, AFL-CIO, 16 Wis. 2d 499, 114 N.W. 2d 876 (1962), wherein the Supreme Court of Wisconsin in an action by the owner of a shopping center seeking *392an injunction restraining defendant union from picketing on a sidewalk in front of a tenant’s store in the center, stated: “The issue is whether the respondent, because it has designed its private property for use as a shopping center, has lost its right to ban otherwise lawful picketing. If the record before us clearly established that the property involved is a multi-store shopping center, with sidewalks simulated so as to appear to be public in nature, we would have no difficulty in reaching a conclusion that the property rights of the shopping center owner must yield to the rights of freedom of speech and communication which attend peaceful picketing. See Freeman v. Retail Clerks Union Local No. 1207, supra, (concurring opinion). See also, Notes, 1960 Duke L.J. 310; Note 73, Harv. L. Rev. 1216, and Note 10, Stanford L. Rev. 694. Compare, Marsh v. Alabama (1946), 326 U.S. 501, 66 S. Ct. 276, 90 L. Ed. 265, in which the United States Supreme Court held that the freedom of religion guaranteed by the First and Fourteenth Amendments prevented the enforcement of a criminal trespass statute against a person distributing religious pamphlets on the sidewalk of a company-owned town. See also, National Labor Relations Board v. Babcock & Wilcox Co. (1956), 351 U. S. 105, 76 S. Ct. 679, 100 L. Ed. 975, a decision under the National Labor Management Relations Act involving the right of labor union representatives to circulate literature in an employer’s private parking lot. The rationale of the United States Supreme Court in the Babcock & Wilcox Case was used to help resolve a constitutional free speech issue in Nahas v. Local 905, Retail Clerks Ass’n, supra [144 Cal. App. 2d 808, 301 P. 2d 932, rehearing denied 144 Cal. App. 2d 820, 302 P. 2d 829].
“In weighing the parties’ conflicting interests of private property and free speech, we would want to *393know the physical characteristics of the shopping center so that onr decision on this important policy question could be applied with clarity to other disputes which might arise. .. 114 N.W. 2d 879-880.
(2) Freeman v. Retail Clerks Union Local No. 1207, 363 P. 2d 803 (Wash. 1961) (concurring opinion), wherein a concurring judge observed: “Under ordinary circumstances, the owner of property can control who goes on it and for what purpose; however, a formal dedication to public use is not necessary to greatly limit that control. The legislature has imposed limitations upon the owner’s right to exclude persons from his premises or to refuse service to them on account of race or creed, if the premises are used as a place of public resort. In other instances, entirely apart from the legislative action, the courts have placed a limitation on the control that an owner might exercise over his property, as in company towns.
“In this case, it is conceded that legal title to the property, over which the pickets carried their signs, was in the appellants—and not in the public. The issue presented was whether the property owners, despite their precautions and efforts to protect their right to control the use of the property, had lost the right to prevent the pickets from carrying their signs. (I take it that the pickets, sans signs, were just like other members of the public, and entitled to be where they were.)
“If instead of being a shopping center, the property in question was merely a forty-acre pasture for contented cows, but a desirable place from which pickets could carry signs imparting information (relative to the nonunion status of the employees of J. C. Penney Company) to the customers of that company, there could be no questions that the owner would be entitled to *394an injunction—not to restrain the picketing, but to prevent their trespass on property where they had no right to be.”
If the union activity involved herein did not amount to a trespass, then there arises the question of federal preemption. I shall avoid a lengthy discussion of that subject, but want to emphasize that the federal decisions stress the high degree of freedom allowed union activity on the property of the employer. While those cases are not controlling authority, they do indicate that the case before us is not as open-and-shut as the majority believe. Many of the federal cases are thoughtfully analyzed in Annot., 100 L. Ed. 984 (1956).
There is another basis for my disagreement with the majority. By restricting picketing to the berm areas at the entrances and exits, the majority have lent their ■sanction to an activity which has overtones of a secondary boycott. Again, I do not intend to discuss at length the unlawful and harmful effects which can occur to neutral employers by such activity but recommend 10 Stanford L. Rev. 694, 702-706, which considers the evils and possible cures of picketing at shopping center entrances.
Had the majority opinion made reference to the foregoing inescapable conflicts,. I might not enjoy the result any more than I now do, but at least I would be satisfied that the majority opinion recognized the problems involved.
I dissent.
Mr. Justice Eagen joins in this dissenting opinion.